DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017207170.
	In regards to claim 2, in Figures 2-17 and paragraphs detailing said figures, JP 2017207170 discloses a quick connector assembly, comprising: a tube-shaped outer case (30) having a hollow portion therein; an airtight holding member (50) provided inside the hollow portion and coupled to an outer surface of a coupling case so that the tube-shaped outer case and the coupling case inserted into the hollow portion maintain airtightness with each other; and a fixing member (40) detachably fitting-coupled to an outside of the tube-shaped outer case and configured to elastically press and fix the outer surface of the coupling case inserted into the hollow portion, wherein the fixing member comprises: a fixing body formed in an erected shape of a character 'U' and configured to press the coupling case inserted into the hollow portion when both sides of the coupling case enter inside the hollow portion; and a first protrusion bent in an outer direction of the fixing body from one side end of the fixing body to be held by an operator so as to move one side end of the fixing body; and a locking protrusion protruded in an inner direction of the fixing body at a portion in which the first protrusion and the fixing body are connected, wherein the first protrusion is movably installed between a first position and a second position positioned at an outer circumferential surface of the outer case, and the fixing body is elastically changed by a movement of the first protrusion; wherein the outer case comprises: a coupling body to which the coupling case is coupled and in which an insertion groove into which the fixing member is inserted to fix the coupling case is provided in an outer circumferential surface of the coupling case; and an outer body extended from one side end of the coupling body and in which a hose is inserted into an outer side surface; and a locking portion formed at an outer surface of the coupling body and positioned in a direction of an axis of the tube-shaped outer case from the insertion groove, and comprising a locking groove (72) for limiting a movement of the first projection in order to detach the coupling case without completely separating the fixing member when separating the fixing member within the insertion groove by catching the locking protrusion when the locking protrusion is moved toward the direction in which the locking portion is positioned from the insertion groove.
	In regards to claim 3, in Figures 2-17 and paragraphs detailing said figures, JP 2017207170 discloses in some regions of both sides of the insertion groove, communication holes communicating with the hollow portion are each provided to enable both sides of the fixing body to enter the hollow portion.
In regards to claim 4, in Figures 2-17 and paragraphs detailing said figures, JP 2017207170 discloses the airtight holding member comprises a rubber ring, and an installation groove (32), configured to insert and fix the rubber ring, is formed inside the coupling body.
	In regards to claim 5, in Figures 2-17 and paragraphs detailing said figures, JP 2017207170 discloses the fixing member further comprises a locking protrusion protruding in a portion in which the first protrusion and the fixing body are connected and caught in the locking groove when the first protrusion is moved from the first position to the second position.
	In regards to claim 6, in Figures 2-17 and paragraphs detailing said figures, JP 2017207170 discloses the locking portion comprises: a locking piece formed in an upper portion of the locking groove and protruded from the outer surface of the coupling body; and a guide piece formed in a lower portion of the locking groove and formed between the first position and the second position, and in which the locking protrusion is mounted and moved so as to provide an elastic force to the fixing body.
	In regards to claim 7, in Figures 2-17 and paragraphs detailing said figures, JP 2017207170 discloses the airtight holding member further comprises a coupling (20) coupled to the outer surface of the coupling case; and a plurality of coupling combination grooves configured to fix the coupling are formed at the inner surface of the coupling body, and coupling combination protrusions coupled to the coupling combination grooves, respectively are formed at the outer circumferential surface of the coupling case.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679